PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/760,468
Filing Date: 15 Mar 2018
Appellant(s): CABRERA PINO et al.



__________________
Jeffrey M. Goehring
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 18, 2021.

Status of the Claims
Claims 1-15, 34, and 35 are cancelled. 
Claims 22-33 are withdrawn.
Claims 16-21 are under consideration.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I.	Claim Rejections – 35 USC § 103
	Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable under Zhou et al. (Zhou) (US 6,632,444 B1; of record) and Taniguchi et al. (Taniguchi) (US 2004/0152912 A1; of record).

(2) Response to Argument
I.	Claim Rejections – 35 USC § 103
	(i) Appellant argues the rejection runs afoul by relying upon Taniguchi and Zhou as analogous prior art as neither is analogous prior art to the claims at issue, and therefore, neither is available for use in an obviousness rejection against these claims. Appellant argues that neither reference is from the same field of endeavor as the application. In particular, Appellant notes that the claimed invention’s subject matter is chemical compounds for crop management, whereas Zhou’s field of endeavor relates to cosmetic compositions and Taniguchi’s field of endeavor is UV-light absorbing composition, with the compositions being in particular cosmetics.

	With regards to Appellant’s argument (i), Examiner respectfully disagrees with the traversal argument. The cited Zhou and Taniguchi references are both analogous art to the claimed composition in that they are all directed to bioactive compositions (i.e. compositions having an effect on a living organism) comprising hydroxycinnamic acid derivatives (i.e. ferulic acid and ferulic acid dimer). In the case of Zhou and Taniguchi, both are directed to bioactive compositions in that both are compositions that 
The recitation in the preamble of claim 16, a composition “for improving abiotic stress tolerance in plants” is a recitation of the intended use of the composition. The patentability of the composition is determined by its structure. A recitation of the intended use of the claimed invention, improving abiotic stress tolerance in plants in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Note: MPEP 2111.02. In the instant case, there appears to be no structural difference between the claimed composition and the composition of the combined teachings of the cited prior art references (e.g., no structural difference between the explicitly claimed compounds and those disclosed by the cited prior art references; the composition of the combined teachings of the cited prior art references do not require any component that would make it incapable for performing the intended use; and the instant specification does not appear to specifically define “a composition for improving abiotic stress tolerance in plants” that, for example, imparts a structure not disclosed by the cited prior art references or a structural difference between the claimed invention and the prior art). Furthermore, Appellant does not appear to have provided evidence to the contrary, i.e. Appellant does not appear to have provided evidence indicating the prior art structure is not capable for performing the claimed intended use.		
Further regarding the recitation of the intended use in the preamble, note MPEP 2111.02(II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).

(ii) Appellant argues that neither the Zhou nor Taniguchi references are reasonably pertinent to the particular problem with which the inventors were concerned. Appellant argues that a person of ordinary skill seeking to solve the inventor’s problem of improving the stress tolerance of plants using chemical compounds would not reasonably be expected to look to the field of cosmetics or UV-absorbing compositions, or the problem of the stability of compounds used in cosmetics and UV-absorbing compositions, and it is improper to consider all problems solved by a type of compound analogous based on the compound rather than the problem being addressed by the compound.
	Appellant argues that determining analogous art has nothing to do with comparing the two combined references to each other, and therefore, the concluding statement in the rejection, that both Zhou and Taniguchi are directed to bioactive compositions in that they have an effect on human skin, is irrelevant to the correct analysis.
	Appellant further argues that no explanation of why an inventor in the field of chemical crop management would have been led to look to cosmetics or cosmetic ingredient stability strategies to solve the problem of improving stress tolerance in plants, the rejection improperly defines the problem in terms of its solution – the use of hydroxycinnamic acid derivative oligomer. Appellant argues that it is in error to define “the problem in terms of its solution” as this entails “improper hindsight in the selection of the prior art relevant to obviousness.”

	With regards to Appellant’s argument (ii), Examiner respectfully disagrees with the traversal argument. As noted in MPEP 2141.01(a)(I), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem being faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” The two criteria are in the alternative, and as discussed in the rebuttal to Appellant’s argument (i), the cited references meet the first criteria that the reference is from the same field of endeavor as the claimed invention. As discussed above, the cited Zhou and Taniguchi references are both analogous art to the claimed composition in that they are all directed to bioactive compositions (i.e. compositions having an effect on a living organism) comprising hydroxycinnamic acid derivatives (i.e. ferulic acid and ferulic acid dimer).
	Appellant notes In re Clay regarding the reasonable pertinence test. However, In re Clay is not analogous to the instant case because In re Clay is directed to a set of process claims, whereas the instant claims are directed to composition claims. As discussed above, the patentability of the composition is determined by its structure. A recitation of the intended use of the claimed invention, improving abiotic stress tolerance in plants in the instant application, must result in a structural difference between the Note: MPEP 2111.02. In the instant case, there appears to be no structural difference between the claimed composition and the composition of the combined teachings of the cited prior art references, and there does not appear to be evidence presented showing that the prior art structure is not capable of performing the intended use.
Appellant notes that the particular problem with which the inventors were concerned is improving stress tolerance in plants, not “bioactive compounds” generally as Examiner asserted, and cites In re Oetiker, which involved an improvement to hose clamps, and the rejection cited a secondary reference from the garment art that showed a particular hook fastener. It is noted that the In re Oetiker is not analogous to the instant case because in In re Oetiker, the rejection cited Oetiker’s earlier patent (a metal hose clamp) in combination with Lauro (a hook and eye fastener for garments). In re Oetiker states that “it has not been shown that a person of ordinary skill, seeking to solve a problem of fastening a hose clamp, would reasonably be expected or motivated to look to fasteners for garments. The combination of elements from non-analogous sources, in a manner that reconstructs the applicant's invention only with the benefit of hindsight, is insufficient to present a prima facie case of obviousness. There must be some reason, suggestion, or motivation found in the prior art whereby a person of ordinary skill in the field of the invention would make the combination.” In the instant case, as discussed above, both Zhou and Taniguchi, like the instant claims, are directed to bioactive compositions comprising hydroxycinnamic acid derivatives. In particular, both the cited references, Zhou and Taniguchi, are directed to cosmetics and the motivation for their combination comes from the prior art. As discussed in the previous Office Action, in light of Taniguchi’s disclosure of their ferulic acid derivative as UV light absorbers in cosmetics, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zhou with the teachings of Taniguchi, and further include Taniguchi’s ferulic acid derivatives (reading on the instantly claimed ferulic acid dimer) into Zhou’s cosmetic compositions in an amount ranging from 0.1-15% by weight of the cosmetic. One of note MPEP 2144(IV): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”
	Moreover, it is noted that the instant claims are directed to a composition, not a method, and thus does not require the step of applying the claimed composition onto plants to improve stress tolerance in plants. As discussed above, the patentability of the composition is determined by its structure.

For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616
    
                                                                                                                                                                                                    /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.